HARRIS, Judge.
Appellant appeals an oral order denying his motion for modification of final judgment of dissolution of marriage. Rule 9.110(b), Florida Rules of Appellate Procedure, provides that this court's jurisdiction is invoked by the filing of a notice of appeal within 30 days of the rendition of the *904order to be reviewed. Rule 9.020(g) defines rendition as the filing of a signed, written order with the clerk of the lower tribunal. See also State ex rel. Faircloth v. Cross, 238 So.2d 81 (Fla.1970). An oral pronouncement does not satisfy Rule 9.110(b). See also State v. Green, 527 So.2d 941 (Fla. 2d DCA 1988).
Since this court is without jurisdiction to review an oral order, this appeal must be dismissed. State v. Smith, 557 So.2d 904 (Fla. 1st DCA 1990).
DISMISS.
DAUKSCH and COWART, JJ., concur.